DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,377,388. Although the claims at issue are not identical, they are not patentably distinct from each other because US ‘388 claims a glass article having a thickness t, a center at t/2, and a compressive layer extending from a surface of the glass article to a depth of layer DOL of greater 0.1.Math.t, where t is the thickness of the glass, the glass article having a maximum compressive stress CS of greater than about 500 MPa at the surface, and a stress profile having a spike region extending from the surface to a depth in a range from 1 μm to about 30 μm below the surface, the stress profile in the spike region having a slope, the slope having an absolute value of greater than about 20 MPa/μm. This is an anticipatory type double patenting rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 7, 14-16, 24, 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites a spike region extends from the surface to a depth of about 8-15 microns. However, claim 5 depends from claim 1 which states the spike region extends to about 30 microns below the surface. The range of claim 5 differs from the value of claim 1 and therefore it is unclear what is included in the scope of the claim.
Claim 7 recites a function using the variables CT and ‘t.’ However, there is no indication as to the units of the variables. For example, CT could be in PSI and t could be measured in feet. As there are no units present for the units, any given combination of CT and t could result in meeting the claimed function, provided the correct units are used. Therefore, the scope of the claim is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saunders (US 3,433,611).
Saunders teaches a glass article (abstract; entire document) with examples having a thickness of 1/10 of an inch, corresponding to 2540 microns, and a compressive layer of 260 microns and a surface compressive stress of 96,000 psi (Table IV) which corresponds to 661 MPa. The compressive layer is more than 0.1 of the thickness. Saunders teaches embodiments having surface compressive stress of 112,000 psi (772 MPa) (Table III).
This is an example having a KNO3 to NaNO3 ratio of 8:1 (Table IV). The glass in Saunders is an alkali aluminosilicate glass (col. 2, ln. 63-72).
Figure 5 shows a surface compression at the surface of about 90,000 psi (620 MPa) and ranging from about 115,000 psi (793 MPa) to 0 psi (0 MPa) at about 30 microns. This gives a slope in this spike region of about 793 MPa / 30 micron or about 26 MPa/micron. Figure 5 shows a surface compression of around 0 for more than 0.8 of the t. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saunders (US 3,433,611).
The discussion with respect to Saunders above is incorporated herein by reference.
Saunders teaches the amount of P2O5 ranges from 2-12 wt%, Li2O ranges from 3-6 wt%, Na2O ranges from 4-12 wt%, Al2O3 ranges from 15-28 wt% and B2O3 ranges from 0-7 wt% (col. 3, ln. 1-15). Incorporating these values into the formula of claim 9 results in a range of 0.25 to 2, which overlaps the claimed range of greater than 1.3 to less than or equal to 2.3. Saunders teaches Composition A which has about 55 wt% SiO2, 26 wt% Al2O3, 0 wt% B2O3, 10 wt% P2O5, and 11 wt% Na2O (col. 4, ln. 14-23) which falls within the scope of claim 10.
Saunders teaches ranges which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Saunders suggests the amounts and ratios. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Saunders. See MPEP 2123.

Claims 1-5, 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder (US 2013/0224492).
Bookbinder teaches glass with a high surface compression and deep DOL (abstract; entire document) which includes examples having a compression that ranges from 700 Mpa to 100 Mpa over the course of 10 microns, giving a slope of 600 Mpa/10 microns, or 60 Mpa/micron (Fig. 8). Bookbinder teaches the glass article has a thickness t, in the range from 0.05 to 4 mm (¶ 21), a compressive layer, a central region (¶ 21) where the glass has a DOL (¶ 22) with a compressive stress of at least about 800 MPa (¶ 27). Bookbinder teaches how to arrive at a non-frangible glass by balancing the central tension, thickness, compressive stress, and DOL (¶ 30). Bookbinder teaches alkali aluminosilicate glass (¶ 33). Bookbinder teaches embodiments where the DOL is extended up to 59 microns (¶ 54). 59 microns corresponds to 0.059 mm. As Bookbinder teaches the thickness extends down to 0.05 mm and the DOL includes up to 59 microns (0.059 mm), it is within the scope of Bookbinder that the DOL is greater than 0.8·t. Bookbinder teaches a CT of about 40 MPa and about 80 MPa (Fig. 5).
Bookbinder teaches 64-68 mol% SiO2, 12-16 mol% Na2O, 8-12 mol% Al2O3, 0-3 mol% B2O3, 2-5 mol% K2O, 4-6 mol% MgO, and 0-5 mol% CaO (¶ 34). In another embodiment, the glass comprises about 40 mol % to about 70 mol % SiO2; from 0 mol % to about 28 mol % B2O3; from 0 mol % to about 28 mol % Al2O3; from about 1 mol % to about 14 mol % P2O5; and from about 12 mol % to about 16 mol % R2O (¶ 39). This gives a relationship of P2O5, B2O3, Al2O3, and R2O of 0.23-30 which overlaps the claimed range.
Claim 7 recite a function using the variables CT and ‘t.’ However, there is no indication as to the units of the variables. For example, CT could be in PSI and t could be measured in feet. As there are no units present for the units, any given combination of CT and t could result in meeting the claimed function, provided the correct units are used. To this extent, the glass of Bookbinder reads on these claims.
It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Bookbinder suggests the amounts and ratios. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Bookbinder. See MPEP 2123.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez (US 2011/0294649).
Gomez teaches glass articles of alkali aluminoborosilicate glass (abstract; entire document) which forms the glass through a two step ion exchange process involving a first step of treatment in a 100% NaNO3 or NaNO3/KNO3 mixture (60/40, 80/20, or 90/10 ratio) at a temperature in the range of 390˚C to 410˚C for 2 to 15 hours followed by immersion in a second bath of 100% KNO3 at a temperature of 390˚C to 410˚C for 5 minutes to 15 hours (¶ 24).
This is substantially identical to the process in the instant specification that provides the claimed glass articles. Notably, the glass article is treated in a first ion exchange bath comprising a potassium salt and at least 30 wt% of a sodium salt followed by treatment in a second bath comprising at least 90 wt% of a potassium salt. See instant specification, pg. 3-4, ¶ 10. The instant specification teaches that the temperature for the first step is about 460˚C and for the second step is about 390˚C. See instant specification, Table 1a, pg. 14-15. 
Gomez does not explicitly recite the properties of a spike region having a slope, frangibilty, or the elastic energy. However, as the same article (aluminosilicate glass) undergoes the same process (a two step ion exchange) using the same compositions (a sodium/potassium salt bath followed by a potassium salt bath) the same product is formed having the claimed properties. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Gomez teaches the thickness t is in the range of 0.1 mm to about 2 mm (¶ 19) and have a depth of layer of at least 20 microns and a compressive strength of at least about 600 MPa (¶ 20). This provides a range of DOL that overlaps greater than 0.1 t. Gomez teaches glass compositions 50-70 mol% SiO2, 5-15 mol% Al2O3, 5-20 mol% B2O3, 0-20 mol% Na2O, 0-10 mol% K2O, and up to 10 mol% P2O5 and is free of lithium (¶ 21). This gives a relationship of P2O5, B2O3, Al2O3, and R2O ofabout 0.0.28-4 which overlaps the claimed range. Gomez provides examples where the DOL is greater than 200 microns (Table 1).
Claim 7 recites a function using the variables CT and ‘t.’ However, there is no indication as to the units of the variables. For example, CT could be in PSI and t could be measured in feet. As there are no units present for the units, any given combination of CT and t could result in meeting the claimed function, provided the correct units are used. To this extent, the glass of Gomez reads on these claims.
It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Gomez suggests the amounts and ratios. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Gomez. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT C BOYLE/Primary Examiner, Art Unit 1764